DETAILED ACTION
This action is in response to the application filed 10/8/2018.
Claims 1-20 have been submitted for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-13 of amendment, filed 1/11/2021, with respect to the rejection of claim 1 under 35 U.S.C. 102 over Maddox have been fully considered and are persuasive.  The rejections of independent claims 1 and 18, and all dependents thereof, have been withdrawn. 
Applicant’s arguments, see pages 14-16 of amendment, filed 1/11/2021, with respect to the rejection(s) of claim(s) 12 under 35 U.S.C. 103 over Maddox in view of Naam have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Woods.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1, 3-6, 7, and 10 of U.S. Patent No. 10,095,388, hereinafter ‘388. Although the claims at issue are not identical, they are not patentably distinct from each other because as may be seen in claims 1, 4, 5, and 7 of '388, recited below, each limitation of instant claim 1 is taught.
Instant Claim 1					Claim 1 of ‘388
A search system comprising:
A system comprising: 
an interface configured to communicate with one or more data sources through a network;
an interface configured to communicate with a device through a network;
a processor coupled to the interface; and
 a processor coupled to the interface; 
a memory accessible to the processor, the memory including user settings and instructions that, when executed, cause the processor to:
a memory accessible to the processor and storing a patent strength calculator and instructions that, when executed, cause the processor to:


receive user input corresponding to at least one of the plurality of user-selectable elements to provide a customized patent strength calculator; and
provide a graphical user interface (GUI) to the device through the network, the GUI including data related to a list of documents and including a plurality of user- selectable elements accessible by a user to select a patent strength calculator option from a plurality of patent strength calculators, and at least one user- selectable element accessible by the user to create a new patent strength calculator; 
store the customized patent strength calculator in the memory and associate the customized patent strength calculator with the user settings of the user for subsequent use.
Claim 7 of ‘388, which depends upon claim 1 of ‘388, further teaches “provide a second GUI including one or more user-selectable options accessible by a user to edit the patent strength calculator to produce an adjusted patent strength calculator; and store the adjusted patent strength calculator in a memory”

receive user input corresponding to the first GUI indicating a selection of the patent strength calculator from the device through the network; 

apply the patent strength calculator to the list of documents in response to the user input to determine a patent strength score for each patent of the list, the patent strength calculator to determine the patent strength score for each patent of the list based at least in part one of a number of patent claims, a number of words in each claim, a number of citations cited in the patent, a number of other documents that cite to the patent, any litigation involving the patent, file history information associated with the patent, and a remaining term of the patent; and 

provide a second GUI to the device through the network, the second GUI including the list of documents including the patent strength score for each patent of the list based on the patent strength calculator.
the GUI further including: a first user-selectable element of the plurality of user-
Claim 4 of ‘388, which depends upon claim 1 of ‘388, further teaches “the user 

Claim 5 of ‘388, which depends upon claim 4 of ‘388, further teaches “the memory further stores instructions that, when executed, cause the processor to provide a second GUI including the list of documents and the multiple patent strength scores for each patent of the list of documents.”




Instant claim 5 corresponds to claim 3 of ‘388.
Instant claim 6 is taught in claim 10 of ‘388 in “a first user-selectable option accessible by a user to access a formula associated with the patent strength calculator, the GUI including a second user-selectable option accessible by the user to select one or more patent strength calculators from a plurality of patent strength calculators”.
Instant claims 7-9 corresponds to claims 4-6 of ‘388 respectively.
Instant claim 10 is taught in claim 1 of ‘388 in “at least one user- selectable element accessible by the user to create a new patent strength calculator”.

Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of ‘388, in view of Rubinstein et al. (US 5,913,215), hereinafter Rubinstein.

Regarding instant claim 2, claims 1 and 7 of ‘388 teaches the system of claim 1 as described above.  However, ‘388 does not explicitly teach of the search interface including a plurality of user-selectable elements. Rubinstein teaches the following:
instructions that, when executed, cause the processor to provide a search interface including a second plurality of user-selectable elements accessible by the user to initiate a search for a plurality of patent documents.  As Rubinstein shows in Fig.2, a search interface with a plurality of elements is presented for searching for relevant documents from multiple search engines.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the patent strength calculator of ‘388 with the search interface of Rubinstein.  One of ordinary skill in the art would have been 

Instant claim 3 is taught in claim 1 of ‘388 in “apply the patent strength calculator to the list of documents in response to the user input to determine a patent strength score for each patent of the list…. provide a second GUI to the device through the network, the second GUI including the list of documents including the patent strength score for each patent of the list based on the patent strength calculator.”

Instant claim 4 is taught in claim 1 of ‘388 in “provide a second GUI to the device through the network, the second GUI including the list of documents including the patent strength score for each patent of the list based on the patent strength calculator.”

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of ‘388 as applied to instant claim 1, in view of Naam et al. (US 2006/0074864), hereinafter Naam.

Regarding instant claim 11, ‘388 teaches the system of claim 1 as described above.  However, ‘388 does not explicitly teach of sharing strength calculators.  Naam teaches the following:
the GUI further includes another user- selectable element accessible by the user to share the custom patent strength calculator with a second user.  As Naam teaches in paragraph [0038], search preferences may be stored and shared with users other than the creating user.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the patent strength calculator of ‘388 with the sharing of search settings of Naam.  One of ordinary skill in the art would have been motivated to have made such modifications because as Naam teaches in paragraph [0006], sharing such parameters would benefit a user of ‘388 in increasing satisfaction of users through sharing customization with other like-minded users.

Claims 12-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of ‘388 in view of Naam in view of Woods (US 2006/0253586).

As per instant claim 12, although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 12 contains several limitations similar to those of instant claim 1 which have been addressed above with regard to claims 1 and 7 of ‘388.  In addition, ‘388 does not explicitly teach of sharing strength calculators.  Naam teaches the following:
receive a second input corresponding to a second user-selectable option of the GUI to share the custom patent strength calculator with a second user.  As Naam 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the patent strength calculator of ‘388 with the sharing of search settings of Naam.  One of ordinary skill in the art would have been motivated to have made such modifications because as Naam teaches in paragraph [0006], sharing such parameters would benefit a user of ‘388 in increasing satisfaction of users through sharing customization with other like-minded users.
Furthermore, ‘388 does not explicitly teach “the user input comprising at least one of alphanumeric text or a logical operator that modifies the formula”.  Woods teaches in paragraph [0044], that input terms may be that of a patent number or name (alphanumeric) and in paragraph [0049], that “datum” in the fields may support Boolean operators (logical operators).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the patent strength calculator of Maddox with the alphanumeric and Boolean input of Woods.  One of ordinary skill would have been motivated to have made such further modification because as Woods teaches in paragraphs [0012] and [0013], such input methods benefit a user with simple and quick searches across a plurality of locations.

Instant claim 13 is taught in claim 1 of ‘388 in “an interface configured to communicate with a device through a network”.
Instant claim 14 is taught by claim 7 of ‘388 in “store the adjusted patent strength calculator in a memory”.
Instant claims 15-17 corresponds to claims 4-6 of ‘388 respectively.

As per instant claim 18, although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 18 contains several limitations similar to those of instant claim 1 which have been addressed above with regard to claims 1 and 7 of ‘388.  In addition, ‘388 does not explicitly teach of sharing strength calculators.  Naam teaches the following:
a fourth user-selectable option accessible by the user to share at least one of the customized patent strength calculator and the new patent strength calculator.  As Naam teaches in paragraph [0038], search preferences may be stored and shared with users other than the creating user.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the patent strength calculator of ‘388 with the sharing of search settings of Naam.  One of ordinary skill in the art would have been motivated to have made such modifications because as Naam teaches in paragraph [0006], sharing such parameters would benefit a user of ‘388 in increasing satisfaction of users through sharing customization with other like-minded users.

Instant claim 20 is taught by claims 4 and 5 of ‘388.


Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of ‘388 in view of Naam as applied to claim 18, and further in view of Rubinstein.

Regarding instant claim 19, ‘388 in view of Naam teaches the system of instant claim 18 as described above.  However, ‘388 does not explicitly teach of an interface for performing a search of documents to form a list.  Rubinstein shows in Fig.2, a search interface with a plurality of elements is presented for searching for relevant documents from multiple search engines.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the patent strength calculator of ‘388 with the search interface of Rubinstein.  One of ordinary skill in the art would have been motivated to have made such modifications because search interfaces were a well known technique in the art at the time for benefitting a user in inputting and customizing searches to be performed.










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maddox et al. (US 2011/0246379), hereinafter Maddox, in in view Naam et al. (US 2006/0074864), hereinafter Naam, in view of Woods (US 2006/0253586).

As per claim 12, Maddox teaches the following:
a search system comprising: 
a processor, (see Fig. 6, #610); and 
a memory accessible to the processor, (see Fig. 6, #640), and storing user settings corresponding to a plurality of users, the memory including instructions that, when executed, cause the processor to: 
determine first user settings associated with a user from the user settings stored in the memory.  As Maddox teaches in paragraph [0039], score categories (user settings) may be set and stored by a user in association with a user profile; 
retrieve a plurality of patent strength calculators associated with the user based on the first user settings.  As Maddox further teaches in paragraph [0039], multiple score categories may be saved within the system; 
provide a graphical user interface (GUI) including a first user-selectable option accessible by a user to access a formula associated with a selected patent strength calculator of the plurality of patent strength calculators.  As Maddox further teaches in paragraph [0039], the user can select a score category via a graphical user interface, whereby the selected category would be displayed which is interpreted as encompassing applicant’s “formula” as the category is for scoring selected target patents; 
receive a user input corresponding to the first user-selectable option, the user input comprising at least one of alphanumeric text or a logical operator that modifies theAMENDMENT AND REPLY UNDER 37 C.F.R. § 1.111Page 6 formula, to produce a custom patent strength calculator based on the patent strength calculator in response to the user input.  As Maddox shows in Fig. 4, the score category may be further modified (customized) via user input.
However, Maddox does not explicitly teach of sharing a strength calculator.  Naam teaches the following:
receive a second input corresponding to a second user-selectable option of the GUI to share the custom patent strength calculator with a second user.  As Naam teaches in paragraph [0038], search preferences may be stored and shared with users other than the creating user.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the patent strength calculator of Maddox with the sharing of search settings of Naam.  One of ordinary skill in the art would have been motivated to have made such modifications because as Naam teaches in paragraph 
Furthermore, Maddox does not explicitly teach of the user input comprising alphanumeric text or a logical operator.  In a similar field of endeavor, Woods teaches of the use of service templates for locating resources (see abstract), where those resources may be patent documents and utilize multiple webpages, each requiring different input formats (see paragraph [0044]).  Woods further teaches in paragraph [0044], that input terms may be that of a patent number or name (alphanumeric) and in paragraph [0049], that “datum” in the fields may support Boolean operators (logical operators).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the patent strength calculator of Maddox with the alphanumeric and Boolean input of Woods.  One of ordinary skill would have been motivated to have made such further modification because as Woods teaches in paragraphs [0012] and [0013], such input methods benefit a user with simple and quick searches across a plurality of locations.

	Regarding claim 13, modified Maddox teaches the system of claim 12 as described above.  Maddox further teaches the following:
an interface coupled to the processor and configured to communicate with one or more data sources through a network.  See Fig. 6, #660. 

Regarding claim 14, modified Maddox teaches the system of claim 12 as described above.  Maddox further teaches the following:
instructions, when executed, cause the processor to store the customized patent strength calculator in the memory and associate the customized patent strength calculator with user settings of the user for subsequent use.  As Maddox teaches in paragraph [0039], a user can store a score category for later use.  

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maddox in view of Naam in view of Woods as applied to claim 12, and further in view of Singhal (US 6,370,527).

Regarding claim 15, Maddox teaches the system of claim 12 as described above.  However, Maddox does not explicitly teach of applying multiple strength calculators.  Singhal teaches the following:
the GUI includes: 
the GUI includes: a third user-selectable option accessible by the user to select multiple patent strength calculators of the plurality of patent strength calculators, and wherein the memory further includes instructions that, when executed, cause the processor to apply the multiple selected patent strength calculators to the list of documents to determine multiple patent strength scores for each patent of the list of patentdocuments.  As Singhal teaches in column 7, lines 21-30, the user my select which search engine they wish to use. 


Regarding claim 16, modified Maddox teaches the system of claim 15 as described above.  Maddox further teaches the following:
the memory further stores instructions that, when executed, cause the processor to provide a second GUI including the list of patent documents and the multiple patent strength scores for each patent of the list of patent documents.  As Maddox shows in Fig. 5, multiple strength scores may be presented for documents including a parameter of interest and an overall score.

Regarding claim 17, modified Maddox teaches the system of claim 15 as described above.  However, as described above, Maddox does not explicitly teach of selecting multiple calculators.  Singhal teaches the following:
wherein the memory further stores instructions that, when executed, cause the processor to: generate a composite score from the multiple patent strength scores for each patent of the list of patent documents; and provide a second GUI including the list of documents and the composite score for each patent of the list of patent documents.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the patent strength calculator of Maddox with the multiple engine utilization of Singhal.  One of ordinary skill in the art would have been motivated to have made such modifications because as Singhal teaches in column 1, lines 11-30, such multiple search engine methods provide a benefit to the user in covering all sources of information.

Allowable Subject Matter
Claims 1-11 and 18-20 would be allowable, should applicant alleviate the double patenting rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644.  The examiner can normally be reached on Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                      Supervisory Patent Examiner, Art Unit 2175